In a coram nobis proceeding to vacate a judgment of the County Court, Suffolk County, rendered December 17, 1965, and for leave to withdraw the predicate guilty plea, defendant appeals, as limited 'by his brief, from so much of an order of said court, dated April 16, 1970, as denied, without a hearing, leave to withdraw the plea, nunc pro tunc as of November 20, 1969. (Defendant was resenteneed on November 24, 1969.) Order affirmed insofar as appealed from, with leave to renew on proper supporting papers (People v. Scott, 10 N Y 2d 380; People v. Warren, 25 A D 2d 676). Christ, P. J., Latham, Kleinfeld, Brennan and Benjamin, JJ., concur.